On Petition for Rehearing.
[Decided March. 29, 1909.]
Per Curiam.
In the opinion heretofore filed we held that the respondents had no title to the tide lands claimed by them lying below the line of mean low tide, and declined to pass upon the right of the appellants to purchase such tide lands *540as oyster lands. It is earnestly insisted, in a petition for rehearing, that the latter question was properly before the court and should have been decided. The failure of the court to decide the question thus presented was not an oversight, but a decision of it would or might affect the rights of parties not before the court who have obtained patents from the state, and it would be an injustice to them to decide a question of such magnitude at the instance of parties who are at best only trespassers on state property. The rehearing is therefore denied.